Exhibit 10.1




EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”), by and between
Independence Holding Company, a Delaware corporation (the “Company”), and Mr.
Bernon R. Erickson, Jr., an individual resident in the State of California
(“Executive”), is made as of April 1, 2007.

Recitals

A.

As of the date hereof, the Company has purchased (the “Acquisition”) one hundred
percent (100%) of the outstanding capital stock of Actuarial Management
Corporation, a California corporation (“AMC”).

B.

The Company wishes to employ Executive, and Executive wishes to be employed by
the Company, in the capacity and on the terms and conditions set forth herein.

Terms and Conditions

In consideration of the mutual covenants contained herein, along with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1.

Employment

1.1.

Term of Employment.  The initial term of this Agreement shall commence on the
date hereof and shall end on March 31, 2010 (the “Initial Term”); provided,
however, that the term of this Agreement shall be automatically extended for
successive one (1) year periods thereafter (each, a “Renewal Period”), unless
either the Company or Executive shall, at least ninety (90) days prior to the
expiration of the then-applicable term, have given written notice to the other
party that the Term shall not be so extended, in which case no such extension
shall occur.  The Initial Term together with each Renewal Period, if any, are
collectively referred to herein as the “Term.”

1.2.

Nature of Duties.  Executive shall be employed as the Company’s Senior Vice
President and Chief Health Actuary.  As such, Executive shall work exclusively
for the Company and its subsidiaries and shall have the customary powers and
duties associated with such position.  Executive shall devote his full business
time and effort to the performance of his duties for the Company and its
subsidiaries, which he shall perform faithfully and to the best of his ability.
 At all times during which Executive remains an officer of the Company,
Executive shall, if elected, serve as a member of the Company’s Board of
Directors and, at the request of the Company’s Secretary, as an officer or
director of any affiliate or subsidiary of the Company, in each case without
additional remuneration therefor.  Executive shall be subject to the Company’s
policies, procedures and approval practices, as generally in effect from
time-to-time.  

1.3.

Place of Performance.  Executive shall be based at the AMC’s principal executive
offices in California, except for required travel on the Company’s business.

2.

Compensation    

2.1.

Base Salary.  The Company shall pay Executive a base salary at an annual rate of
three hundred thousand dollars ($300,000) (as the same may be adjusted upward
from time to time, the “Base Salary”).  The Base Salary shall be paid in
conformity with the Company’s usual salary payment practices.





1




Exhibit 10.1




2.2.

Bonuses.  During the Term, Executive shall receive annually, in cash, and at the
Company’s sole and absolute discretion: (i) a bonus, if any, equal to twenty
percent (20%) of AMC’s contingent revenues realized post-Acquisition
(“contingent revenues,” defined per AMC’s customary accounting practices), not
to exceed two hundred thousand dollars ($200,000) per year; and (ii) a bonus, if
any, based on Executive’s performance and the Company’s financial results.    

2.3.

Benefits.  During the Term, Executive shall be entitled to participate in all
employee benefit plans and programs, including paid vacations, to the same
extent generally available to the Company’s other senior vice presidents, in
accordance with the terms of those plans and programs.  

2.4.

Expenses.  Executive shall be entitled to receive prompt reimbursement for all
reasonable and customary travel and business expenses incurred in connection
with his employment, but must incur and shall account for those expenses in
accordance with the policies and procedures established by the Company.  In
addition, promptly after the date hereof, the Company and Executive shall
reasonably agree (based on the AMC’s past practices and prevailing applicable
market rates) on a schedule of reimbursement for Executive in connection with
the use of Executive’s real property by personnel of the Company and its
subsidiaries, including AMC.  

2.5.

Additional Compensation.   In addition, during the Term, the Company shall pay
to the Executive: (i) annual dues and reasonable incidental expenses incurred
for business purposes at a country club of Executive’s choosing, such
club-related amounts not to exceed ten thousand dollars ($10,000) per year, in
the aggregate; and (ii) an auto allowance not to exceed twenty-five thousand
dollars ($25,000) per year, in the aggregate, applicable to all expenses
incurred in business-related car use, such expenses including, without
limitation, auto insurance, gasoline and maintenance.

3.

Termination

3.1.

Rights and Duties.  If Executive’s employment by the Company is terminated, he
shall be entitled to the amounts or benefits shown below, subject to the balance
of this Section 3.  In the event of a termination, the Company and Executive
shall have no further obligations to each other under this Agreement, except
Executive’s obligations under Section 4 and the mutual arbitration obligations
and other rights and obligations set forth under Section 5, all of which shall
survive any such termination.

3.2.

Qualifying Terminations.  Any of the following events resulting in a cessation
of Executive’s employment by the Company during the Term shall constitute a
“Qualifying Termination”: (i) discharge by the Company without Cause (as
hereinafter defined); (ii) Executive’s resignation with Good Reason (as
hereinafter defined); (iii) Executive’s death; or (iv) Executive’s Permanent
Disability (as hereinafter defined).

3.3.

Disqualifying Terminations.  Any of the following events resulting in a
cessation of Executive’s employment by the Company during the Term shall
constitute a “Disqualifying Termination”: (i) discharge by the Company with
Cause; or (ii) Executive’s resignation without Good Reason.

3.4.

Definitions.  For purposes of this Agreement, the following terms shall have the
following meanings:

(A)

“Cause” means the existence of any of the following circumstances:

(i)

Executive’s refusal to follow the Company’s lawful directions or his material
failure to perform his duties (other than by reason of physical or mental
illness,





2




Exhibit 10.1




injury, or condition), in either case, after Executive has been given notice of
the default and a reasonable opportunity to cure such default;

(ii)

Executive’s material failure to comply with Company policies, as such may be
amended from time to time;

(iii)

Executive’s breach of any of his obligations under Section 4 of this Agreement;
or

(iv)

Executive’s engaging in conduct that is, or is reasonably likely to be,
unlawful, disreputable or to inure to the material detriment of the Company, AMC
or any of their subsidiaries or affiliates.

(B)

“Good Reason” means the existence of the following circumstance:

(i)

the Company’s breach of any material provision of this Agreement, after the
Company has been given notice of such breach and a reasonable opportunity to
cure such breach.

(C)

“Permanent Disability” means Executive’s inability substantially to perform his
duties and responsibilities under this Agreement by reason of any physical or
mental incapacity for a period of one-hundred-eighty (180) consecutive days, or
two or more periods of ninety (90) consecutive days each in any seven hundred
twenty (720) day period.

3.5.

Severance Payments.

(A)

Qualifying Termination.  In the event of a Qualifying Termination, Executive (or
his estate), subject to Executive’s continued and uninterrupted adherence to the
provisions of Section 4 hereof (for such duration as stated in Section 4) and
Executive’s (or his estate’s) execution of a release in form and substance
reasonably acceptable to the Company, shall be entitled to receive the remaining
Base Salary payable to Executive under this Agreement until the end of the
then-applicable Term (with no additional automatic extensions of the Term
occurring after such termination), payable in accordance with the Company’s
customary practices.

(B)

Disqualifying Termination.  In the event of a Disqualifying Termination,
Executive shall not be entitled to any payments or benefits after the date of
such termination, except for (i) payments or extensions of benefits required
under applicable laws and (ii) payments of compensation and reimbursement of
expenses (in accordance with the terms hereof and the Company’s customary and
reasonable practices) properly accrued as of such date.

4.

Covenants of Executive

4.1.

Non-Compete.  Executive agrees that, for twenty-three (23) months following the
termination of Executive’s employment by the Company, Executive (including any
entity controlled by Executive, and any agent or employee of Executive) shall
not, directly or indirectly, compete with the business of the Company and its
subsidiaries as then conducted (collectively, the “Prohibited Field”), or,
directly or indirectly, own, manage or control, or participate in the ownership,
management, or control of any corporation, partnership, proprietorship, firm,
association or other business entity which so competes, without first obtaining
the prior written consent of the president of the Company.  For purposes of
clarity, this Section 4.1 prohibits actual competition with the Company within
the Prohibited Field and/or employment with a competitor of the Company in any
position or consulting arrangement in which





3




Exhibit 10.1




Executive’s duties relate in any material way to business activities in
competition with the Company in the Prohibited Field.  The restrictions set
forth in this paragraph extend to the entire United States of America.

4.2.

Non-Solicit.  Executive agrees not to solicit for employment (or to assist with
such solicitation) any employee or former employee of the Company, for a period
of twenty-three (23) months after the termination of Executive’s employment by
the Company.  The restrictions set forth in foregoing sentence apply to the
solicitation of any person who is or, within one (1) year before the termination
of Executive’s employment by the Company, was an employee of the Company.
 Additionally, Executive agrees not to solicit (or to assist with such
solicitation) any customer or client of the Company, for a period of
twenty-three (23) months after the termination of Executive’s employment by the
Company, if such solicitation or assistance could reasonably be expected to
result in diversion of revenues from the business of the Company.  For the
purpose of the restrictions set forth in the foregoing sentence, the terms
“customer” and “client” include any person, private entity or governmental
entity (or employee or agent thereof), within or outside the United States of
America, with whom the Company does or has done business within the one (1) year
preceding the termination of Executive’s employment by the Company.

4.3.

Confidentiality.  During the Term and thereafter, (i) Executive will not
divulge, transmit or otherwise disclose (except as legally compelled by court
order, and then only to the extent required, after prompt notice to the Company
of any such order), directly or indirectly, other than in the regular and proper
course of business of the Company, any confidential knowledge or information
with respect to the operations, finances, organization or employees of the
Company or its subsidiaries or affiliates, or with respect to confidential or
secret processes, services, techniques, customers or plans with respect to the
Company or its subsidiaries or its affiliates, including, but not limited to,
producer lists, pricing information and customer lists; and (ii) Executive will
not use, directly or indirectly, any confidential information for the benefit of
anyone other than the Company; provided, however, that Executive has no
obligation, express or implied, to refrain from using or disclosing to others
any such knowledge or information which is or hereafter shall become available
to the public other than through disclosure by Executive. All new processes,
techniques, know-how, inventions, plans, products, patents and devices
developed, made or invented by Executive, alone or with others, while an
employee of the Company which are related to the business of the Company, shall
be and become the sole property of the Company, unless released in writing by
the Company, and Executive hereby assigns any and all rights therein or thereto
to the Company.

4.4.

Proprietary Rights.  All files, records, correspondence, memoranda, notes or
other documents (including, without limitation, those in computer-readable form)
or property relating or belonging to the Company or its subsidiaries or its
affiliates, whether prepared by  Executive or otherwise coming into his
possession in the course of the performance of his services under this
Agreement, shall be the exclusive property of Company and shall be delivered to
Company and not retained by Executive (including, without limitations, any
copies thereof) upon termination of Executive’s employment by the Company for
any reason whatsoever.

4.5.

Equitable Relief.  Executive acknowledges that a breach of his covenants
contained in this Section 4 may cause irreparable damage to the Company and its
subsidiaries and its affiliates, the exact amount of which will be difficult to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, Executive agrees that if he breaches any of the covenants contained
in this Section 4, in addition to any other remedy which may be available at law
or in equity, the Company shall be entitled to specific performance and
injunctive relief.

4.6.

Acknowledgements.  The Company and Executive further acknowledge that the time,
scope, geographic area and other provisions of this Section 4 have been
specifically negotiated by





4




Exhibit 10.1




sophisticated commercial parties and agree that all such provisions are
reasonable under the circumstances of the activities contemplated by this
Agreement.  In the event that the agreements in this Section 4 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, they shall be interpreted to extend only over the maximum period of
time for which they may be enforceable and/or over the maximum geographical area
as to which they may be enforceable and/or to the maximum extent in all other
respects as to which they may be enforceable, all as determined by such court in
such action.

4.7.

Further Assurances.  Executive agrees to cooperate with the Company, during the
Term and thereafter (including following the Executive’s termination of
employment for any reason), by making himself reasonably available to testify on
behalf of the Company or any of its subsidiaries or  affiliates in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative,
and to assist the Company or any affiliate or subsidiary thereof, in any such
action, suit, or proceeding, by providing information and meeting and consulting
with the Company’s Board of Directors or its representatives or counsel, or
representatives or counsel to the Company or any subsidiary or affiliate thereof
as reasonably requested; provided, however that the same does not materially
interfere with his then-current professional activities and is not contrary to
the best interests of Executive. The Company agrees to reimburse Executive, on
an after-tax basis, for all expenses actually incurred in connection with his
provision of testimony or assistance.

4.8.

Non-Disparagement.  Executive agrees that, during the Term and thereafter,
(including following Executive’s termination of employment for any reason) he
will not make statements or representations, or otherwise communicate, directly
or indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage the Company or any of its subsidiaries or
affiliates or their respective officers, directors, employees, advisors,
businesses or reputations. Notwithstanding the foregoing, nothing in this
Agreement shall preclude Executive from making truthful statements or
disclosures that are required by applicable law, regulation or legal process.

5.

General Provisions

5.1.

Governing Law.  The laws of the State of California (without giving effect to
its conflict of laws principles) will govern all matters arising out of or
relating to this Agreement and the transactions it contemplates, including,
without limitation, its interpretation, construction, performance and
enforcement.  

5.2.

Notices  

(A)

Requirement of a Writing; Permitted Methods of Delivery.  Each party giving or
making any notice, request, demand or other communication (each, a “Notice”)
pursuant to this Agreement shall give such Notice in writing and use one of the
following methods of delivery: (i) personal delivery; (ii) registered or
certified mail (in each case, return receipt requested and postage prepaid);
(iii) nationally recognized overnight courier (with all fees prepaid); or (iv)
facsimile.

(B)

Addressees and Addresses.  Any party giving a Notice shall address the Notice to
the appropriate person at the receiving party (the “Addressee”) at the address
listed on the signature page of this Agreement or to another Addressee or
another address as designated by a party in a Notice given pursuant to this
Section 3.3.





5




Exhibit 10.1




(C)

Effectiveness of a Notice.  A Notice is effective only if the party giving the
Notice has complied with Sections 5.2 (A) and (B) of this Agreement and if the
Addressee has received the Notice.  A Notice shall be deemed to have been
received as follows:

(i)

if a Notice is delivered in person, then upon delivery to the recipient’s
address;

(ii)

if a Notice is sent by registered or certified U.S. Mail or nationally
recognized overnight courier, three (3) business days after being mailed or
delivered to such courier;

(iii)

if a Notice is sent by facsimile, upon receipt by the party giving the Notice of
an acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
Addressee’s facsimile number; or

(iv)

if the Addressee rejects or otherwise refuses to accept the Notice, or if the
Notice cannot be delivered because of a change in address for which no Notice
was given, then upon the rejection, refusal or inability to deliver the Notice.

5.3.

Arbitration.  All controversies and claims arising under or relating to this
Agreement, or the relationships or transactions contemplated hereby, are to be
resolved by arbitration in accordance with the rules of the American Arbitration
Association before a panel of three (3) arbitrators selected in accordance with
those rules.  Any such arbitration is to be conducted in San Francisco,
California.  Such arbitrators are to apply the laws of the State of California,
without regard to its conflict of laws principles. Each party shall submit to
any court of competent jurisdiction for purposes of enforcing any award, order
or judgment.  Any award, order or judgment pursuant to the arbitration is final
and may be entered and enforced in any court of competent jurisdiction.  The
arbitration specified in this Section 5.3 is intended to be the exclusive remedy
available to each such party to this Agreement.

5.4.

Amendments.  The parties hereto may amend this Agreement only by a written
agreement of all the parties hereto that identifies itself as an amendment to
this Agreement.

5.5.

Waivers

(A)

No Oral Waivers.  The parties hereto may waive this Agreement or any part hereof
only by a writing executed by the party or parties against whom the waiver is
sought to be enforced.

(B)

Effect of Failure, Delay or Course of Dealing.  No failure or delay (i) in
exercising any right or remedy, or (ii) in requiring the satisfaction of any
condition, under this Agreement, and no act, omission or course of dealing
between the parties shall operate as a waiver or estoppel of any right, remedy
or condition.

(C)

Each Waiver for a Specific Purpose.  A waiver made in writing on one occasion
shall be effective only in that instance and only for the purpose stated
therein.  A waiver once given shall not to be construed as a waiver of any
future occasion.

5.6.

Severability.  If any provision of this Agreement is determined to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force and effect, so long as the essential terms and conditions
of this Agreement for each party hereto remain valid, binding and enforceable.





6




Exhibit 10.1




5.7.

Entire Agreement.  Except as expressly stated in this Agreement or in any
agreement entered into in connection with the Acquisition: (i) this Agreement
constitutes the final agreement among the parties hereto; (ii) it is the
complete and exclusive expression of the parties’ agreement on the matters
contained in this Agreement; (iii) all prior and contemporaneous negotiations
and agreements among and between the parties on the matters contained in this
Agreement are hereby expressly merged into and superseded by this Agreement;
(iv) the provisions of this Agreement may not be explained, supplemented or
qualified through evidence of trade usage or a prior course of dealings; (v) in
entering into this Agreement, neither party hereto has relied upon any
statement, representation, warranty or agreement of the other party; and (vi)
there are no conditions precedent to the effectiveness of this Agreement.

5.8.

Counterparts.  The parties hereto may execute this Agreement in multiple
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement.  The signatures of all of the
parties need not appear on the same counterpart, and delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Agreement in the presence of the other parties to this
Agreement.  This Agreement is effective upon delivery of one executed
counterpart from each party hereto to each other party.

5.9.

Third-Party Beneficiaries.   Other than as expressly stated herein, this
Agreement does not, and is not intended to, confer any rights or remedies upon
any person other than the signatories.

5.10.

Successors.  This Agreement shall be binding upon, and shall inure to the
benefit of, Executive and Executive’s estate.   Executive may not assign or
pledge this Agreement or any rights arising hereunder, except to the extent
permitted under the terms of the benefit plans in which Executive participates.
 The Company may assign this Agreement without Executive’s consent to any
successor to its business that agrees in writing to be bound by this Agreement,
after which assignment any reference to the “Company” in this Agreement shall be
deemed to be a reference to such successor, and the Company thereafter shall
have no further primary, secondary or other responsibilities, obligations or
liabilities under this Agreement of any kind.

5.11.

Additional Acknowledgements  

(A)

EXECUTIVE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND EXECUTIVE RELATING TO THE SUBJECTS COVERED BY THIS AGREEMENT ARE
CONTAINED IN IT AND THAT EXECUTIVE HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY
AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN
THOSE CONTAINED IN THIS AGREEMENT.

(B)

EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT,
THAT EXECUTIVE UNDERSTANDS ALL OF IT, AND THAT EXECUTIVE HAS BEEN GIVEN THE
OPPORTUNITY TO DISCUSS THIS AGREEMENT WITH EXECUTIVE’S PRIVATE LEGAL COUNSEL AND
HAS AVAILED HIMSELF OF THAT OPPORTUNITY TO THE EXTENT EXECUTIVE WISHES TO DO SO.
 EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT EXECUTIVE IS GIVING UP HIS
RIGHT TO A JURY TRIAL.

[Signature page follows]








7




Exhibit 10.1




THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND, have executed this Agreement
as of the date first set forth above.




 

Independence Holding Company,

a Delaware limited liability company










By:

/s/ David T. Kettig

Title:

Senior Vice President

 




485 Madison Avenue, 14th Floor

New York, New York 10022

Attn: General Counsel

Telephone No.: (212) 355-4141

Facsimile No.: (212) 754-3346

 







Mr. Bernon R. Erickson, Jr.,

an individual resident in the State of California







/s/ Bernon R. Erickson, Jr.

 




1800 Sutter Street, Suite 365

Concord, California 94520

Telephone No.: (925) 682-9100

Facsimile No.: (925) 682-9108

 

 

 

 

 

 








8


